Citation Nr: 0721604	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  98-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by bilateral upper and lower extremity joint and 
muscle pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993 with service in Southwest Asia from December 1990 to 
June 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in June 
2001, July 2003, and December 2005.  When the veteran's 
appeal was before the Board in December 2005, entitlement to 
service connection for a chronic psychiatric disability, to 
include as due to an undiagnosed illness, was denied.  The 
Board also remanded the issue of entitlement to service 
connection for a chronic disability manifested by bilateral 
forearm and bilateral calf pain for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

In October 1998, the veteran was afforded a hearing before a 
Decision Review Officer at the Philadelphia RO.  A transcript 
of this hearing is of record.


FINDING OF FACT

The veteran does not have a chronic disability manifested by 
bilateral upper and lower extremity joint and muscle pain due 
to an undiagnosed illness or a medically unexplained 
multisymptom illness.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a 
chronic disability manifested by bilateral upper and lower 
extremity joint and muscle pain, to include as due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in April 2004, subsequent to its 
initial adjudication of the claim.   In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in November 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in November 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2006).  Manifestations of an undiagnosed illness or 
multisymptom illness include, but are not limited to, 
fatigue, headache, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  
38 C.F.R. § 3.317(b).  The disabilities for which 
compensation has been authorized has been expanded to include 
medically unexplained chronic multisymptom illness, such as 
chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).  

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he has a chronic disability 
manifested by bilateral upper and lower extremity joint and 
muscle pain due to an undiagnosed illness incurred during his 
service in Southwest Asia during the Gulf War.  Service 
medical records are negative for treatment of forearm or calf 
pain, and the examination report for discharge in February 
1993 shows that the veteran's upper and lower extremities 
were found to be normal upon clinical examination.  

The post-service medical evidence of record shows that the 
veteran first complained of muscle pain during his April 1996 
VA examination.  He reported that following his return from 
Saudi Arabia he began experiencing non-radiating pain in his 
right elbow, his leg, and his bilateral forearms.  He denied 
any associated injuries, associated constitutional 
symptomatology, and stated that there were no associated 
factors.  Physical examination of the forearms and calves 
showed normal musculature and full range of motion.  The 
diagnosis was bilateral forearm and calf pain of an 
undetermined etiology.  

The veteran was provided a second VA examination in February 
1999.  He complained of transient and alternating bilateral 
forearm and thigh discomfort.  There was no muscle weakness 
and no abnormal motion.  The examiner determined that the 
veteran definitely did not have fibromyalgia and that he was 
a normal gentleman who was able to return to full employment.  
Similarly, the veteran was afforded a third VA examination in 
July 2002 and fibromyalgia was ruled out as a diagnosis 
during a rheumatology consultation.  As at his previous 
examinations, physical examination showed normal musculature 
of the forearms and lower extremities.  The diagnosis was 
bilateral forearm, calf, and thigh pain with an unknown cause 
and no apparent orthopedic pain or pathology.  

While the veteran did serve on active duty in Southwest Asia 
during the Persian Gulf War, the Board finds that the record 
does not show that the veteran has a chronic disability 
manifested by bilateral upper and lower extremity joint and 
muscle pain resulting from an undiagnosed illness or a 
medically unexplained multisymptom illness.  In fact, while 
the veteran has been afforded three VA examinations to 
determine the nature and etiology of his complaints of pain, 
the Board notes that the veteran has not been found to have a 
chronic disability associated with his bilateral forearm and 
calf pain.  There are no objective indications of a chronic 
disability.  Physical examinations are negative for any 
objective findings.  Examinations revealed that the veteran's 
forearms and lower extremities had a normal musculature and 
had a full range of motion.  There was no muscle weakness.  
Although the veteran has been diagnosed with pain of an 
unknown cause, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In addition, while the 
veteran was scheduled for an examination in June 2006 to 
determine whether his claimed muscle and joint pain had 
manifested to a degree of 10 percent or more following his 
service in Southwest Asia, the veteran notified VA that he 
would not appear for this examination or any other scheduled 
examinations.  Therefore, the record contains no medical 
evidence that the veteran's pain is caused by a chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained multisymptom illness.

Although the veteran has asserted that he has an undiagnosed 
illness manifested by bilateral forearm and calf pain due to 
his service in the Persian Gulf, as a lay person, he is not 
competent to render medical diagnoses or an opinions 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the medical evidence has not established that the 
veteran's complaints of pain are due to an undiagnosed 
illness or a medically unexplained multisymptom illness, 
service connection is not in order for this claimed 
disability.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable in this case because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a chronic disability 
manifested by bilateral forearm and bilateral calf pain, to 
include as due to an undiagnosed illness, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


